Citation Nr: 1029359	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-26 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to May 1978.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran continued the appeal by submitting a statement in 
December 2006 and additional evidence in support of her claim 
prior to the expiration of the one-year appeals period.  The RO 
continued the denial of PTSD in May 2007.  A notice of 
disagreement was received in June 2007, a statement of the case 
was issued in July 2007, and a substantive appeal was received in 
August 2007.  A Board hearing at the local RO was held in April 
2010.

The Board notes that the Veteran submitted additional evidence to 
the Board at the April 2010 hearing.  In an April 2010 statement, 
the Veteran waived RO consideration of this evidence. 


FINDING OF FACT

The record shows the Veteran's competent and credible reports of 
an in-service sexual assault in early 1977, lay statements from 
the Veteran's spouse and sister recalling being told of the event 
shortly after it occurred, and a medical diagnosis of PTSD 
secondary to military sexual assault based on objective 
evaluation and the Veteran's reports.


CONCLUSION OF LAW

The criteria for service connection for PTSD due to military 
sexual trauma have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she has PTSD as a result of being 
sexually assaulted while she was in service in early 1977.  In 
seeking VA disability compensation, a veteran generally seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1131.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R.  
§ 3.303.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians: 
pregnancy tests or tests for sexually- transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that, in early 1977 while stationed in 
Arlington, Virginia, a fellow female marine asked her to 
accompany her to a party at a hotel off base.  However, when they 
arrived at the party, the only other person there was a male 
marine.  The female marine left indicating that she was going to 
bring more people to the party.  At that time, the male marine 
started to touch the Veteran, pushed her down on the bed, 
continued to try to take off her clothes and sexually assaulted 
the Veteran.  After struggling with him and threatening to report 
him, he let her go and she left.  She believed that the female 
marine set her up for the attack and submitted a picture of this 
person.  After leaving the room, she indicated that she called 
her sister and told her what had happened.  

The Veteran also asserted that she never reported the incident 
because another female marine had recently been raped on base and 
many people were blaming her because she was a good looking girl.  
She did not want the same thing to happen to her.  She stated 
that after the attack, her outlook and personality changed.  She 
was not really close to anybody.  

The service treatment and personnel records are negative for any 
reports of sexual trauma.  However, after service, VA treatment 
records showed that the Veteran began seeking mental health care 
at the VA approximately in June 2004.  In November 2004, the 
Veteran requested individual therapy for history of military 
sexual trauma.  An August 2005 treatment record showed that a 
PTSD screening was positive.  Importantly, in November 2005, the 
Veteran indicated it was hard for her to put in a claim for 
military sexual trauma because now she had to talk about it.  In 
October 2006, a VA clinical psychologist found that the current 
data supported a diagnosis of PTSD secondary to military sexual 
trauma with depressive features.  That same month, a Vet Center 
mental status evaluation also showed that another psychologist 
found that it was more likely than not that the Veteran developed 
PTSD, chronic, during her military service secondary to the 
attempted rape experience and sexual harassment.  Follow up VA 
treatment records continued to show an assessment of PTSD related 
to military sexual trauma.  

At the Board hearing and in an April 2010 statement, the 
Veteran's husband stated that he knew the Veteran about a month 
prior to the assault and they started dating  in the Winter of 
1977.  Shortly thereafter, she told him about the attack.  He 
indicated that she was withdrawn and he knew that something was 
wrong because he had first hand knowledge of abuse.  He wanted to 
seek revenge, but she insisted that he leave it alone.  He stated 
that she had nightmares where she would yell out "no".  

The Veteran's sister submitted a letter in April 2010  reporting 
that she had received a phone call between 3:00 and 3:30 a.m. 
M.S.T. from her sister who reported that she had been the victim 
of an attack on what was supposed to be an ordinary date.  Her 
date got horribly rough and hurt her very much.  She indicated 
that the incident had not been discussed much since.   

The Veteran is competent to state that she was sexually assaulted 
in service.  Lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witness's personal knowledge. Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  There also is no reason shown to doubt 
the Veteran's credibility.  She has consistently reported the 
details of the sexual assault during the course of treatment, in 
statements submitted as part of her claim for benefits and in her 
Board hearing testimony.

Nevertheless, there still must be credible evidence to support 
the Veteran's assertion that the sexual trauma occurred.  See 
Patton v. West, 12 Vet. App. 272, 279 (1999). After service, VA 
mental healthcare providers have determined that the Veteran has 
PTSD secondary to her military sexual trauma based on objective 
evaluation and her reports of the in-service assault.  
Importantly, the Veteran's sister also has submitted competent 
and credible evidence that she was told of the incident 
immediately following its occurrence.  Further, her husband, whom 
she started dating shortly after the attack, also provided that 
he was told of the attack and wanted to seek revenge on the 
attacker.  He also indicated that he could tell by the Veteran's 
behavior that something was wrong.  

On review of the medical and lay evidence of record, the evidence 
is at least equally-balanced in terms of whether the Veteran has 
PTSD as a result of military sexual trauma.  In these 
circumstances, all doubt is resolved in favor of the claimant.  
See 38 C.F.R. § 3.102.  Thus, service connection for PTSD is 
warranted.

The Veteran's service connection claim for PTSD has been 
considered with respect to VA's duty to notify and assist.  Given 
the favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Entitlement to service connection for PTSD due to military sexual 
trauma is granted.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


